DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “said shift knob of the shift lever is positioned more closely to the driver’s seat than the passenger seat” of Claims 6, 13, and 16 must be shown or the features canceled from the claims. For example, instant Figure 3 shows the opposite configuration, where the shift knob 13 of the shift lever 12 is positioned more closely to the passenger seat (RI) than the driver’s seat (LE).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities:
Specification, page 2, 2nd paragraph: “a flower part of the side portion”, which contains a typographical error. It appears “flower” is intended to be –lower--.   
Specification, page 5, 4th paragraph: “the driver’s shift operation improperly taches (contacts with) a hand of a passenger” which contains a typographical error. It appears “taches” is intended to be –touches--. 
Appropriate correction is required.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claim 1, in line 3, recites “flower part
Claim 1, in lines 7-12, “wherein in a case where a moving locus of the upper end portion of said shift lever when a shift change by the shift lever is conducted between plural traveling positions including a drive position is defined so as to correspond to a first shift lane and another moving locus of the upper end portion of said shift lever when another shift change by the shift lever is conducted between one of the plural traveling positions and a parking position is defined so as to correspond to a second shift lane”, which is cumbersome and could benefit from revision. 
Claim 1, in lines 15-16, “said shift lever located at the traveling positions”, which is clear from the specification to mean that the shift lever is located at any one of the plural traveling positions, but a plain-reading of the phrasing could be construed as: “a single lever simultaneously occupying multiple positions”. Therefore, the phrasing could therefore benefit from revision. For example: --said shift lever located at any one of the plural traveling positions--. 
Claim 2, in lines 4-5, recites, “until the shift operation by the driver is conducted newly”, which is grammatically awkward and could benefit from revision. For instance: --until another shift operation is conducted by the driver-- or –until the driver conducts a new shift operation--.
Claim 3, in line 2, recites, “additionally to”, which appears to be a grammatical error and should be –in addition to--.
Claim 3, in lines 2-3, recites, “the drive position, and the reverse position, the neutral position, and the drive position are arranged in order from a front side of the vehicle longitudinal direction in said first shift lane, and said one of the plural traveling positions is the reverse position
Claim 5 recites, “wherein said shift lever taking the second position is in the upright state”, which is grammatically awkward and could benefit from revision. For instance: --wherein said shift lever located at the parking position takes a second position where the shift lever is in the upright state--. 
Claim 6, in line 1, recites “an passenger seat”, which appears to be a grammatical error and should be –a passenger seat--. 
Claim 7, in line 1, recites “an passenger seat”, which appears to be a grammatical error and should be –a passenger seat--. 
Claim 10, in line 2, recites, “additionally to”, which appears to be a grammatical error and should be –in addition to--.
Claim 10, in lines 2-3, recites, “the drive position, and the reverse position, the neutral position, and the drive position are arranged in order from a front side of the vehicle longitudinal direction in said first shift lane, and said one of the plural traveling positions is the reverse position”, which is a list containing internal punctuation that could benefit from the use of semicolons. For instance: –the drive position; and the reverse position, the neutral position, and the drive position are arranged in order from a front side of the vehicle longitudinal direction in said first shift lane; and said one of the plural traveling positions is the reverse position--. 
Claim 12 recites, “wherein said shift lever taking the second position is in the upright state”, which is grammatically awkward and could benefit from revision. For instance: --wherein said shift lever located at the parking position takes a second position where the shift lever is in the upright state--. 
Claim 13, in line 1, recites “an passenger seat
Claim 16, in line 1, recites “an passenger seat”, which appears to be a grammatical error and should be –a passenger seat--. 
Claim 19, in line 1, recites “an passenger seat”, which appears to be a grammatical error and should be –a passenger seat--. 
Claims 2-20 inherit the deficiencies of the respective parent claims by nature of dependency. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8-9, 13, 16, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6, in lines 3-5, recites, “an inclination angle of said shift lever taking said first position is set such that said shift knob of the shift lever is positioned more closely to the driver's seat than the passenger seat”, which is generally unclear. Parent Claim 1, in lines 16-17, defines the inclination of the shift lever as “in a direction of separating the upper end portion from the driver’s seat”, e.g. as shown in instant figure 10A. From a plain-reading of Claim 1, a person of ordinary skill in the art familiar with the instant disclosure (e.g., instant figure 3) would expect the 
Claim 8, in line 2, recites “a boxy shift-device base”, which is unclear because it is indiscernible what is required for the claim. The term “boxy” is considered to mean “squarish in shape”, and it is unclear what shapes are included in the set of shapes that are “squarish”.  
Claim 8, in line 5, recites, “and said floor part” which is unclear because it appears to be a grammatical error. 
Claim 8, in lines 3-4, recites, “said shift-device base is inserted into an inside part of said center console”, and in lines 4-5, recites, “a part of a bottom section of a portion of the center console where said shift-device base is inserted”, which is unclear. From the phrasing, it is unclear if the “part” of line 4 is also the “inside part” of line 4, or if the shift device is inserted into multiple parts. For the purposes of examination, the phrasing is interpreted as the same part.  
Claim 9 inherits the deficiencies of Claim 8 by nature of dependency. 
Claim 13, in lines 3-5, recites, “an inclination angle of said shift lever taking said first position is set such that said shift knob of the shift lever is positioned more closely to the driver's seat than the passenger seat”, which is generally unclear. Parent Claim 1, in lines 16-17, defines the inclination of the shift lever as “in a direction of separating the upper end portion from the driver’s seat”, e.g. as shown in instant figure 10A. From a plain-reading of Claim 1, a person of ordinary skill in the art familiar with the instant disclosure (e.g., instant figure 3) would expect the 
Claim 16, in lines 3-5, recites, “an inclination angle of said shift lever taking said first position is set such that said shift knob of the shift lever is positioned more closely to the driver's seat than the passenger seat”, which is generally unclear. Parent Claim 1, in lines 16-17, defines the inclination of the shift lever as “in a direction of separating the upper end portion from the driver’s seat”, e.g. as shown in instant figure 10A. From a plain-reading of Claim 1, a person of ordinary skill in the art familiar with the instant disclosure (e.g., instant figure 3) would expect the shift knob to be positioned more closely to the passenger seat than to the driver’s seat. Therefore, the limitation of lines 3-5 of Claim 6 renders the positioning of the shift knob to be indeterminate. For the purposes of examination, the phrasing is broadly interpreted as the entire shift lever apparatus is positioned within sufficient proximity to the driver’s seat that the shift knob is closer to the driver’s seat than the passenger seat even when the shift knob is angled away from the driver’s seat during a shifting operation. 
Claim 19 inherits the deficiencies of Claim 13 by nature of dependency. 
Claim 19, in lines 1-2, recites, “passenger seat is provided to be spaced apart from the driver’s seat in the vehicle lateral direction”, which is a double-inclusion that is unclear in accordance with MPEP 2173.05(o). It is unclear how many passenger seats are required for the 
Claim 20, in line 2, recites “a boxy shift-device base”, which is unclear because it is indiscernible what is required for the claim. The term “boxy” is considered to mean “squarish in shape”, and it is unclear what shapes are included in the set of shapes that are “squarish”.  
Claim 20, in lines 3-4, recites, “said shift-device base is inserted into an inside part of said center console”, and in lines 4-5, recites, “a part of a bottom section of a portion of the center console where said shift-device base is inserted”, which is unclear. From the phrasing, it is unclear if the “part” of line 4 is also the “inside part” of line 4, or if the shift device is inserted into multiple parts. For the purposes of examination, the phrasing is interpreted as the same part.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10, 12, 15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shirahama et al. (US 4,991,460).
Regarding claim 1, Shirahama discloses (the embodiment of figs. 6-7, reproduced below, is mapped to the claims, but the general structure of shift lever device 10 is most clearly shown in the embodiment of fig. 2) a shift device (10) for a vehicle (col. 1, lines 7-11) which is provided at a side portion beside a driver's seat (shift mechanism section 12 is fixed to floor panel, col. 1, lines 54-55), comprising: a shift lever (14) provided to stand extending fig. 1 most clearly shows the claimed arrangement) from a flower part of the side portion (col. 1, lines 54-55); and a shift knob (16) attached to an upper end portion (fig. 2 most clearly shows the claimed arrangement) of the shift lever (14), where an operational force is inputted during a shift operation by a driver (shift lever 14 is shifted along guide slot 52 of the shift lever guide cover 22 by the driver, col. 3, lines 39-44), wherein in a case (the scope of the phrasing “in a case” is a conditional statement) where a moving locus of the upper end portion of said shift lever (14) when a shift change by the shift lever is conducted (fig. 7; col. 3, lines 39-44) between plural traveling positions (RND32, fig. 7) including a drive position (D, fig. 7) is defined so as to correspond to a first shift lane (fig. 7 shows a “first” linear portion of 52 with RND32) and another moving locus of the upper end portion of said shift lever (14) when another shift change by the shift lever is conducted between one (R, fig. 7) of the plural traveling positions (RND32, fig. 7) and a parking position (P, fig. 7) is defined so as to correspond to a second shift lane (fig. 7 shows a “second” linear portion of 52 with P that is orthogonal to the “first” linear portion with RND32), said first shift lane (linear portion of 52 with RND32) extends in a vehicle longitudinal direction (fig. 7 shows the claimed arrangement, where the “first” linear portion of 52 with RND32 is oriented in the vehicle longitudinal direction), whereas said second shift lane (linear portion of 52 with P) extends in a vehicle lateral direction (fig. 7 shows the claimed arrangement, where the linear portion of 52 with P is in the vehicle lateral direction) such that the second shift lane (linear portion of 52 with P) approaches the driver's seat from the first shift lane (fig. 7 shows the claimed arrangement, where a vector from R to P points in the direction of the vehicle driver’s seat), and when viewed from one side of the vehicle longitudinal direction, said shift lever (14) located at the traveling positions (RND32, fig. 7) takes a first position (i.e., at one of the positions RND32 as shown in fig. 7) where the shift lever (14) is fig. 6 shows the cam path 40 of collar member 34 that corresponds to the shift gate shown in fig. 7, and fig. 6 shows the positions 40e for P and 40c for 1; when compared to the cam path of collar member 34 as shown in the embodiment of fig. 2, it is clear that the lever 14 at the P position of fig. 7 will also be upright, the lever 14 at the RND32 positions will be inclined, and the lever 14 at the 1 position will also be inclined farther), in a direction of separating the upper end portion from the driver's seat (as explained above, the shift lever 14 will inclined away from the driver’s seat in the positions of RND32), whereas said shift lever (14) located at the parking position (P) takes a second position (i.e., at position P as shown in fig. 7) where the shift lever (14) is in the upright state (by figs. 2 and 7, as explained above, the shift lever 14 is in the upright position in park) or in a state which is closer to the upright state than said first position.  

    PNG
    media_image1.png
    347
    309
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    358
    203
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    946
    694
    media_image3.png
    Greyscale

Regarding claim 2, Shirahama discloses the shift device for the vehicle of claim 1, wherein when viewed from one side of a vehicle vertical direction, said plural traveling positions (RND32, fig. 7) and said parking position (P, fig. 7) are respectively located at separated positions from each other (figs. 6-7 clearly show the claimed arrangement), and in a case (the scope of the phrasing “in a case” is a conditional statement) where said shift lever (14) takes a specified position (e.g., P), said specified position (P) taken by the shift lever (14) is maintained until the shift operation by the driver is conducted newly (detent pin 56 engages plate 20 in order to restrict the shift motion of the shift lever 14 between P and R positions, col. 5, lines 26-30).  
Regarding claim 3, Shirahama discloses the shift device for the vehicle of claim 2, wherein said plural traveling positions (RND32, fig. 7) include a reverse position (R) and a neutral position (N) additionally to the drive position (D), the reverse position (R), the neutral position (N), and the drive position (D) are arranged in order from a front side of the vehicle longitudinal direction (fig. 7 clearly shows the claimed arrangement of RND) in said first shift lane (linear portion of 52 with RND32), and said one (R) of the plural traveling positions (RND32, fig. 7) is the reverse position (R, fig. 7).  
Regarding claim 10, Shirahama discloses the shift device for the vehicle of claim 1, wherein said plural traveling positions (RND32, fig. 7) include a reverse position (R) and a neutral position (N) additionally to the drive position (D), the reverse position (R), the neutral position (N), and the drive position (D) are arranged in order from a front side of the vehicle longitudinal direction (fig. 7 clearly shows the claimed arrangement of RND) in said first shift lane (linear portion of 52 with RND32), and said one (R) of the plural traveling positions (RND32) is the reverse position (R, fig. 7).    
Regarding claim 12, Shirahama discloses the shift device for the vehicle of claim 1, wherein said shift lever (14) taking the second position (at P) is in the upright state (by figs. 2 and 7, as explained above in the mapping of Claim 1, the shift lever 14 is in the upright position in park). 
Regarding claim 15, Shirahama discloses the shift device for the vehicle of claim 1, wherein said shift knob (16) has an upper face portion (top of knob 16) which expands in directions substantially perpendicular to an extension direction (fig. 2 most clearly shows the claimed arrangement, where knob 16 extends perpendicular to lever 14) of said shift lever (14), and said upper face portion of the shift knob (16) is a surface where a hand of the driver is shift lever 14 is shifted by the driver, col. 3, lines 39-44).
Regarding claim 18, Shirahama discloses the shift device for the vehicle of claim 2, wherein said shift knob (16) has an upper face portion which expands in directions substantially perpendicular to an extension direction (fig. 2 most clearly shows the claimed arrangement, where knob 16 extends perpendicular to lever 14) of said shift lever (14), and said upper face portion (top of knob 16) of the shift knob (16) is a surface where a hand of the driver is put when the driver conducts the shift operation (shift lever 14 is shifted by the driver, col. 3, lines 39-44). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shirahama et al. (US 4,991,460), in view of Raff (EP 0331797).
Regarding claim 4, Shirahama discloses the shift device for the vehicle of claim 3, wherein when viewed from the one side of the vehicle longitudinal direction, an angle (fig. 2 most clearly shows the change in angle of the shift lever 14 during shifting operations, where the “angle” is the angle between the respectively rotated positions of lever 14) formed between said shift lever (14) taking said first position (at RND32) and said shift lever (14) taking said second position (at P). 
Shirahama is silent that the angle is 10 degrees or greater.
Raff is in the related field of gear shifting devices and teaches a swivel angle of approximately 10 degrees that a selector lever 1 can be pivoted when switching from a first shift gate 2 to a second shift gate 7 (figs. 1 and 3); and evidences that the use of a small swivel angle is beneficial in that it allows a driver to engage gears quickly and easily (see translated Description, para. 4). 

    PNG
    media_image4.png
    838
    363
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the teachings of Raff in combination with the structure of Shirahama, such that the swivel angle between the first and second shift gates of Shirahama is made to be approximately 10 degrees, for the expected advantage of allowing a driver to engage gears quickly and easily.  
Regarding claim 5, the combination of Shirahama and Raff suggests the shift device for the vehicle of claim 4, wherein (mapping to Shirahama) said shift lever (14) taking the second at P) is in the upright state (by figs. 2 and 7, as explained above, the shift lever 14 is in the upright position in park).  
Regarding claim 11, Shirahama discloses the shift device for the vehicle of claim 1, wherein when viewed from the one side of the vehicle longitudinal direction, an angle (fig. 2 most clearly shows the change in angle of the shift lever 14 during shifting operations, where the “angle” is the angle between the respectively rotated positions of lever 14) formed between said shift lever (14) taking said first position (at RND32) and said shift lever (14) taking said second position (at P); but is silent that the angle is 10 degrees or greater.
Raff is in the related field of gear shifting devices and teaches a swivel angle of approximately 10 degrees that a selector lever 1 can be pivoted when switching from a first shift gate 2 to a second shift gate 7 (figs. 1 and 3); and evidences that the use of a small swivel angle is beneficial in that it allows a driver to engage gears quickly and easily (see translated Description, para. 4). Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the teachings of Raff in combination with the structure of Shirahama, such that the swivel angle between the first and second shift gates of Shirahama is made to be approximately 10 degrees, for the expected advantage of allowing a driver to engage gears quickly and easily.  

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shirahama et al. (US 4,991,460) and Raff (EP 0331797), in view of Hong et al. (US 2019/0136963).
Regarding claim 6, the combination of Shirahama and Raff suggests the shift device for the vehicle of claim 5, wherein an inclination angle (fig. 2 most clearly shows the inclination angle of the shift lever 14 with respect to the horizontal, e.g. where the inclination angle is shown as being 90 degrees at the P position and is decreased as the lever 14 moves along slot 52 during shifting operations; the Examiner notes that, in the embodiment of fig. 2, the slot 52 is shaped such that the lever is shown staying upright for PRND32 and rotating for 1, but for the embodiment of fig. 7, the lever will be upright for P, angled for RND32, and angled farther for 1) of said shift lever (14) taking said first position (at RND32) is set such that said shift knob (16) of the shift lever (14) is positioned (the knob 16 of the shift lever 14 is positioned in a state of inclination away from the driver, as reasoned by figs. 2 and 7).  
Shirahama is silent regarding wherein an passenger seat is provided to be spaced apart from the driver's seat in the vehicle lateral direction, said shift device for the vehicle is provided between the driver's seat and the passenger seat; said shift knob of the shift lever is positioned more closely to the driver's seat than the passenger seat. 
Hong is in the related field of vehicle shifter devices and teaches a passenger seat (fig. 2 shows right-side seat 210) is provided to be spaced apart from the driver's seat (fig. 2 shows left-side seat 210, adjacent steering wheel 240) in the vehicle lateral direction (fig. 2 clearly shows the claimed arrangement of seats 210), a shift device (110) for the vehicle (1) is provided between (fig. 2 clearly shows the claimed arrangement, where shift lever 110 of transmission system 100 is between left-and-right seats 210) the driver's seat (left-side 210) and the passenger seat (right-side 210); an upper portion (fig. 3 shows the top of the “C-shaped” lever 110, farthest from 111) of the shift lever (110) is positioned more closely (fig. 2 clearly shows the claimed arrangement, where the entire lever 110 is closer to the left-side 210 than to the right-side 210) to the driver's seat (left-side 210) than the passenger seat (right-side 210). Further, as a matter of geometry, in the arrangement shown in fig. 2 where the shift lever 110 is positioned 

    PNG
    media_image5.png
    684
    821
    media_image5.png
    Greyscale
 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the configuration of a shift lever within a vehicle cabin as known by Hong in combination with the shift lever structure disclosed by Shirahama, in order to orient Shirahama’s shift lever such that an inclination angle of the shift lever taking the first position is set such that the shift knob of the shift lever is positioned more closely to the driver’s seat than the passenger seat, for the expected advantage of allowing the driver to more easily access the shift lever, e.g. such as when Shirahama’s shift lever rotates and is angled away from the driver.  
Regarding claim 7, the combination of Shirahama and Raff suggests shift device for the vehicle of claim 5, wherein an inclination angle (fig. 2 most clearly shows the inclination angle of the shift lever 14 with respect to the horizontal, e.g. where the inclination angle is shown as being 90 degrees at the P position and is decreased as the lever 14 moves along slot 52 during shifting operations; the Examiner notes that, in the embodiment of fig. 2, the slot 52 is shaped such that the lever is shown staying upright for PRND32 and rotating for 1, but for the embodiment of fig. 7, the lever will be upright for P, angled for RND32, and angled farther for 1) of the shift lever (14) taking said first position (at RND32) is set such that a specified gap is secured (as reasoned from figs. 1-2, when the knob 16 of shift lever 14 is inclined, there will be a gap between the knob 16 and the cover 22) between said shift knob (16) and a cover (22).
Shirahama is silent regarding wherein an passenger seat is provided to be spaced apart from the driver's seat in the vehicle lateral direction, a center console is provided between the driver’s seat and the passenger seat, said shift lever is provided such that the upper end portion thereof extends upwardly beyond an upper face portion of said center console, and an inclination angle of the shift lever taking said first position is set such that a specified gap is secured between said shift knob and said center console.
Hong is in the related field of vehicle shifter devices and teaches a passenger seat (fig. 2 shows right-side seat 210) is provided to be spaced apart from the driver's seat (fig. 2 shows left-side seat 210, adjacent steering wheel 240) in the vehicle lateral direction (fig. 2 clearly shows the claimed arrangement of seats 210), a center console (250, which includes 220 by paras. 39 and 41) is provided between (fig. 2 clearly shows the claimed arrangement of 220 relative to seats 210) the driver’s seat (left-side 210) and the passenger seat (right-side 210), a shift lever 110) is provided such that the upper end portion thereof (fig. 4 shows the top of the “C-shaped” lever 110, farthest from 111) extends upwardly beyond (fig. 4 most clearly shows the claimed arrangement, insomuch as cover 120 is installed on 220) an upper face portion (120) of said center console (220), and an inclination angle of the shift lever (110) taking a first position (figs. 3 and 6 most clearly show the inclined position of lever 110, and by para. 50, moves linearly between gear stages RND) is set such that a specified gap is secured (fig. 6 most clearly shows the claimed arrangement, where there is a gap between 110 and 120) between said shift knob (110) and said center console (220). Further, as evidenced by the disclosure of Hong, a console in the interior cabin of a vehicle provides the benefit of hosting controls or displays (e.g., para. 41); and, as a matter of common sense,1 in the arrangement shown in fig. 6, if a gap were not maintained between the top of shift lever 110 and the cover 120, additional friction would be introduced into the system and the elements would be subject to wear. 

    PNG
    media_image6.png
    682
    846
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    495
    623
    media_image7.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the configuration of a shift lever within a vehicle cabin as known by Hong .  

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shirahama et al. (US 4,991,460), Raff (EP 0331797), and Hong et al. (US 2019/0136963), in view of Akimoto et al. (US 2007/0138819) and Bofias (WO 00/04307).
Regarding claim 8, the combination of Shirahama, Raff, and Hong suggests shift device for the vehicle of claim 7, wherein said shift device (Shirahama) for the vehicle further comprises a boxy (Shirahama: fig. 1 is considered to show a “boxy” base plate 18, insomuch as the base plate 18 is roughly square with vertically-extending sides and is shaped as a shallow box) shift-device base (Shirahama: 18) which stores a rotational center of said shift lever therein (Shirahama: fig. 1 most clearly shows the claimed arrangement). 
Shirahama does not disclose that said shift-device base is inserted into an inside part of said center console, and a space is generated between a part of a bottom section of a portion of the center console where said shift-device base is inserted and said floor part.  
Akimoto is in the related field of automobile passenger compartments and teaches a shift-device (210) is inserted into (para. 42) an inside part (139) of said center console (100), and a space (206) is generated between a part of a bottom section (i.e., any part of the bottom section of 139) of a portion (i.e., the portion of 100 containing 139) of the center console (100) where said shift-device (210) is inserted and said floor part (figs. 2-3 and 9-10 most clearly show the space between plate 139 and floorboard 15). Further, the disclosure of Akimoto evidences the benefit of such a console arrangement to be increased strength and rigidity that is sufficient to withstand increased forces, such as when used as an armrest (Akimoto, para. 6); and, as evidenced by geometry, Akimoto’s design of integrating the shift lever into a console provides a more compact arrangement than, e.g., the floor-mounted design of Shirahama.  

    PNG
    media_image8.png
    528
    728
    media_image8.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the integrated shift-lever and console design of Akimoto in place of the floor-mounted shifter-lever design of Shirahama, for the expected advantage of a compact, robust arrangement of a shift lever in a vehicle cabin. 
Shirahama does not disclose wherein said shift device for the vehicle is a shift-by-wire type of electrical shift device. 
i.e., the electrically-controlled shift lever unit of figs. 1-4, described by pages 5-6) which includes: a shift lever 1 with knob 2; a shifting gate 16 where the shape may be adapted and determines the possible shift positions of the shift lever 1; a disk 30 comprising electrical contacts 32 and a slit 31 through which the shift lever 1 extends; and a PCB 40 with contact areas 41; and wherein: the tilting movements of the shift lever 1 are transformed into rotating movements of the disk 30 and the PCB detects the respective angular positions of the disk 30 via the interaction of contacts 32 and areas 41 (thrust of description, pages 5-6; figs. 1-4). 
The pattern of movements of Bofias’ shift lever corresponds exactly to the typical movements during shifting with a purely mechanical gear shifter so that it is not necessary to get used to operating the electrical shift lever unit (page 2, line 30-page 3, line 2; see also discussion of page 2, lines 4-9). Further, the disclosure of Bofias evidences the benefit of such a shift lever unit to be a compact and simple design that reliably transforms the familiar movements of a shift lever into electrical signals for the control of a gearbox (page 2, lines 19-22), and that facilitates easier repair or replacement of parts (page 3, lines 9-12); and evidences that electrically controlling the gearbox of the vehicle is advantageous to mechanical control (page 1, line 26-page 2, line 2) because utilizing purely mechanical control (e.g., the design of Shirahama) involves all the disadvantages which are related to the use of moving mechanical parts, e.g. considerable maintenance work or the high cost of repair (page 1, lines 18-24). 
Therefore, following from the above discussion, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to implement the electrical system of control as taught by Bofias in place of the mechanical system of control as disclosed by Shirahama, 
Regarding claim 9, the combination of Shirahama, Raff, Hong, Akimoto, and Bofias suggests the shift device for the vehicle of claim 8, wherein (mapping to Shirahama) said shift knob (16) has an upper face portion (i.e., the top of 16) which expands in directions substantially perpendicular to an extension direction (fig. 1 most clearly shows the claimed arrangement, where knob 16 extends perpendicular to lever 14) of said shift lever (14), and said upper face portion (i.e., the top of 16) of the shift knob (16) is a surface where a hand of the driver is put when the driver conducts the shift operation (shifter is operated by user’s hand on knob).  

Claims 13-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shirahama et al. (US 4,991,460), in view of Hong et al. (US 2019/0136963).
Regarding claim 13, Shirahama discloses the shift device for the vehicle of claim 1, wherein an inclination angle (fig. 2 most clearly shows the inclination angle of the shift lever 14 with respect to the horizontal, e.g. where the inclination angle is shown as being 90 degrees at the P position and is decreased as the lever 14 moves along slot 52 during shifting operations; the Examiner notes that, in the embodiment of fig. 2, the slot 52 is shaped such that the lever is shown staying upright for PRND32 and rotating for 1, but for the embodiment of fig. 7, the lever will be upright for P, angled for RND32, and angled farther for 1) of said shift lever (14) taking said first position (at RND32) is set such that said shift knob (16) of the shift lever (14) is positioned (the knob 16 of the shift lever 14 is positioned in a state of inclination away from the driver, as reasoned by figs. 2 and 7); but is silent regarding wherein an passenger seat is provided to be spaced apart from the driver's seat in the vehicle lateral direction, said shift device for the vehicle is provided between the driver's seat and the passenger seat; said shift knob of the shift lever is positioned more closely to the driver's seat than the passenger seat. 
Hong is in the related field of vehicle shifter devices and teaches a passenger seat (fig. 2 shows right-side seat 210) is provided to be spaced apart from the driver's seat (fig. 2 shows left-side seat 210, adjacent steering wheel 240) in the vehicle lateral direction (fig. 2 clearly shows the claimed arrangement of seats 210), a shift device (110) for the vehicle (1) is provided between (fig. 2 clearly shows the claimed arrangement, where shift lever 110 of transmission system 100 is between left-and-right seats 210) the driver's seat (left-side 210) and the passenger seat (right-side 210); an upper portion (fig. 3 shows the top of the “C-shaped” lever 110, farthest from 111) of the shift lever (110) is positioned more closely (fig. 2 clearly shows the claimed arrangement, where the entire lever 110 is closer to the left-side 210 than to the right-side 210) to the driver's seat (left-side 210) than the passenger seat (right-side 210). Further, as a matter of geometry, in the arrangement shown in fig. 2 where the shift lever 110 is positioned closer to the driver’s seat 210, the driver can more easily access the shift lever than if the shift lever 110 were closer to the passenger seat 210. Therefore, it would have been obvious to one of 
Regarding claim 14, Shirahama discloses the shift device for the vehicle of claim 1, wherein an inclination angle (fig. 2 most clearly shows the change in angle of the shift lever 14 during shifting operations) of the shift lever (14) taking said first position (at RND32) is set such that a specified gap is secured (as reasoned from figs. 1-2, when the knob 16 of shift lever 14 is inclined, there will be a gap between the knob 16 and the cover 22) between said shift knob (16) and a cover (22); but is silent regarding wherein an passenger seat is provided to be spaced apart from the driver's seat in the vehicle lateral direction, a center console is provided between the driver’s seat and the passenger seat, said shift lever is provided such that the upper end portion thereof extends upwardly beyond an upper face portion of said center console, and an inclination angle of the shift lever taking said first position is set such that a specified gap is secured between said shift knob and said center console.
Hong is in the related field of vehicle shifter devices and teaches a passenger seat (fig. 2 shows right-side seat 210) is provided to be spaced apart from the driver's seat (fig. 2 shows left-side seat 210, adjacent steering wheel 240) in the vehicle lateral direction (fig. 2 clearly shows the claimed arrangement of seats 210), a center console (250, which includes 220 by paras. 39 and 41) is provided between (fig. 2 clearly shows the claimed arrangement of 220 relative to seats 210) the driver’s seat (left-side 210) and the passenger seat (right-side 210), a shift lever (110) is provided such that the upper end portion thereof (fig. 4 shows the top of the “C-shaped” lever 110, farthest from 111) extends upwardly beyond (fig. 4 most clearly shows the claimed arrangement, insomuch as cover 120 is installed on 220) an upper face portion (120) of said center console (220), and an inclination angle of the shift lever (110) taking a first position (figs. 3 and 6 most clearly show the inclined position of lever 110, and by para. 50, moves linearly between gear stages RND) is set such that a specified gap is secured (fig. 6 most clearly shows the claimed arrangement, where there is a gap between 110 and 120) between said shift knob (110) and said center console (220). Further, as evidenced by the disclosure of Hong, a console in the interior cabin of a vehicle provides the benefit of hosting controls or displays (e.g., para. 41); and, as a matter of common sense,1 in the arrangement shown in fig. 6, if a gap were not maintained between the top of shift lever 110 and the cover 120, additional friction would be introduced into the system and the elements would be subject to wear. Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the configuration of a shift lever within a vehicle cabin as known by Hong in combination with the shift lever structure disclosed by Shirahama, in order to orient Shirahama’s shift lever such that an inclination angle of the shift lever taking said first position is set such that a specified gap is secured between Shirahama’s shift knob and Hong’s center console, for the expected advantage of providing additional areas for hosting controls or displays, thereby expanding the functionality of the space, while still facilitating the driver’s operation of the shift lever without undue friction or wear, e.g. such as when Shirahama’s shift lever rotates and is angled away from the driver.  
Regarding claim 16, Shirahama discloses the shift device for the vehicle of claim 2, wherein an inclination angle (fig. 2 most clearly shows the angle of lever 14) of said shift lever 14) taking said first position (at RND32) is set such that said shift knob (16) of the shift lever (14) is positioned (the knob 16 of the shift lever 14 is positioned in a state of inclination away from the driver, as reasoned by figs. 2 and 7); but is silent regarding wherein an passenger seat is provided to be spaced apart from the driver's seat in the vehicle lateral direction, said shift device for the vehicle is provided between the driver's seat and the passenger seat; said shift knob of the shift lever is positioned more closely to the driver's seat than the passenger seat. 
Hong is in the related field of vehicle shifter devices and teaches a passenger seat (fig. 2 shows right-side seat 210) is provided to be spaced apart from the driver's seat (fig. 2 shows left-side seat 210, adjacent steering wheel 240) in the vehicle lateral direction (fig. 2 clearly shows the claimed arrangement of seats 210), a shift device (110) for the vehicle (1) is provided between (fig. 2 clearly shows the claimed arrangement, where shift lever 110 of transmission system 100 is between left-and-right seats 210) the driver's seat (left-side 210) and the passenger seat (right-side 210); an upper portion (fig. 3 shows the top of the “C-shaped” lever 110, farthest from 111) of the shift lever (110) is positioned more closely (fig. 2 clearly shows the claimed arrangement, where the entire lever 110 is closer to the left-side 210 than to the right-side 210) to the driver's seat (left-side 210) than the passenger seat (right-side 210). Further, as a matter of geometry, in the arrangement shown in fig. 2 where the shift lever 110 is positioned closer to the driver’s seat 210, the driver can more easily access the shift lever than if the shift lever 110 were closer to the passenger seat 210. Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the configuration of a shift lever within a vehicle cabin as known by Hong in combination with the shift lever structure disclosed by Shirahama, in order to orient Shirahama’s shift lever such that an inclination angle of the shift lever taking the first position is set such that the shift knob of the shift lever is positioned more 
Regarding claim 17, Shirahama discloses the shift device for the vehicle of claim 2, wherein an inclination angle (fig. 2 most clearly shows the change in angle of the shift lever 14 during shifting operations) of the shift lever (14) taking said first position (at RND32) is set such that a specified gap is secured (as reasoned from figs. 1-2, when the knob 16 of shift lever 14 is inclined, there will be a gap between the knob 16 and the cover 22) between said shift knob (16) and a cover (22); but is silent regarding wherein an passenger seat is provided to be spaced apart from the driver's seat in the vehicle lateral direction, a center console is provided between the driver’s seat and the passenger seat, said shift lever is provided such that the upper end portion thereof extends upwardly beyond an upper face portion of said center console, and an inclination angle of the shift lever taking said first position is set such that a specified gap is secured between said shift knob and said center console.
Hong is in the related field of vehicle shifter devices and teaches a passenger seat (fig. 2 shows right-side seat 210) is provided to be spaced apart from the driver's seat (fig. 2 shows left-side seat 210, adjacent steering wheel 240) in the vehicle lateral direction (fig. 2 clearly shows the claimed arrangement of seats 210), a center console (250, which includes 220 by paras. 39 and 41) is provided between (fig. 2 clearly shows the claimed arrangement of 220 relative to seats 210) the driver’s seat (left-side 210) and the passenger seat (right-side 210), a shift lever (110) is provided such that the upper end portion thereof (fig. 4 shows the top of the “C-shaped” lever 110, farthest from 111) extends upwardly beyond (fig. 4 most clearly shows the claimed arrangement, insomuch as cover 120 is installed on 220) an upper face portion (120) of said 220), and an inclination angle of the shift lever (110) taking a first position (figs. 3 and 6 most clearly show the inclined position of lever 110, and by para. 50, moves linearly between gear stages RND) is set such that a specified gap is secured (fig. 6 most clearly shows the claimed arrangement, where there is a gap between 110 and 120) between said shift knob (110) and said center console (220). Further, as evidenced by the disclosure of Hong, a console in the interior cabin of a vehicle provides the benefit of hosting controls or displays (e.g., para. 41); and, as a matter of common sense,1 in the arrangement shown in fig. 6, if a gap were not maintained between the top of shift lever 110 and the cover 120, additional friction would be introduced into the system and the elements would be subject to wear. Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the configuration of a shift lever within a vehicle cabin as known by Hong in combination with the shift lever structure disclosed by Shirahama, in order to orient Shirahama’s shift lever such that an inclination angle of the shift lever taking said first position is set such that a specified gap is secured between Shirahama’s shift knob and Hong’s center console, for the expected advantage of providing additional areas for hosting controls or displays, thereby expanding the functionality of the space, while still facilitating the driver’s operation of the shift lever without undue friction or wear, e.g. such as when Shirahama’s shift lever rotates and is angled away from the driver.   
Regarding claim 19, Shirahama discloses the shift device for the vehicle of claim 13, wherein an inclination angle (fig. 2 most clearly shows the change in angle of the shift lever 14 during shifting operations) of the shift lever (14) taking said first position (at RND32) is set such that a specified gap is secured (as reasoned from figs. 1-2, when the knob 16 of shift lever 14 is inclined, there will be a gap between the knob 16 and the cover 22) between said shift knob (16) and a cover (22); but is silent regarding wherein an passenger seat is provided to be spaced 
Hong is in the related field of vehicle shifter devices and teaches a passenger seat (fig. 2 shows right-side seat 210) is provided to be spaced apart from the driver's seat (fig. 2 shows left-side seat 210, adjacent steering wheel 240) in the vehicle lateral direction (fig. 2 clearly shows the claimed arrangement of seats 210), a center console (250, which includes 220 by paras. 39 and 41) is provided between (fig. 2 clearly shows the claimed arrangement of 220 relative to seats 210) the driver’s seat (left-side 210) and the passenger seat (right-side 210), a shift lever (110) is provided such that the upper end portion thereof (fig. 4 shows the top of the “C-shaped” lever 110, farthest from 111) extends upwardly beyond (fig. 4 most clearly shows the claimed arrangement, insomuch as cover 120 is installed on 220) an upper face portion (120) of said center console (220), and an inclination angle of the shift lever (110) taking a first position (figs. 3 and 6 most clearly show the inclined position of lever 110, and by para. 50, moves linearly between gear stages RND) is set such that a specified gap is secured (fig. 6 most clearly shows the claimed arrangement, where there is a gap between 110 and 120) between said shift knob (110) and said center console (220). Further, as evidenced by the disclosure of Hong, a console in the interior cabin of a vehicle provides the benefit of hosting controls or displays (e.g., para. 41); and, as a matter of common sense,1 in the arrangement shown in fig. 6, if a gap were not maintained between the top of shift lever 110 and the cover 120, additional friction would be introduced into the system and the elements would be subject to wear. Therefore, it would have been obvious to .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shirahama et al. (US 4,991,460) and Hong et al. (US 2019/0136963), in view of Akimoto et al. (US 2007/0138819) and Bofias (WO 00/04307).  
Regarding claim 20, the combination of Shirahama and Hong suggests the shift device for the vehicle of claim 14, wherein said shift device (Shirahama) for the vehicle further comprises a boxy (Shirahama: fig. 1 is considered to show a “boxy” base plate 18, insomuch as the base plate 18 is roughly square with vertically-extending sides and is shaped as a shallow box) shift-device base (Shirahama: 18) which stores a rotational center of said shift lever therein (Shirahama: fig. 1 most clearly shows the claimed arrangement). 
Shirahama does not disclose that said shift-device base is inserted into an inside part of said center console, and a space is generated between a part of a bottom section of a portion of the center console where said shift-device base is inserted and said floor part.  
Akimoto is in the related field of automobile passenger compartments and teaches a shift-device (210) is inserted into (para. 42) an inside part (139) of said center console (100), and a 206) is generated between a part of a bottom section (i.e., any part of the bottom section of 139) of a portion (i.e., the portion of 100 containing 139) of the center console (100) where said shift-device (210) is inserted and said floor part (figs. 2-3 and 9-10 most clearly show the space between plate 139 and floorboard 15). Further, the disclosure of Akimoto evidences the benefit of such a console arrangement to be increased strength and rigidity that is sufficient to withstand increased forces, such as when used as an armrest (Akimoto, para. 6); and, as evidenced by geometry, Akimoto’s design of integrating the shift lever into a console provides a more compact arrangement than, e.g., the floor-mounted design of Shirahama.  
Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the integrated shift-lever and console design of Akimoto in place of the floor-mounted shifter-lever design of Shirahama, for the expected advantage of a compact, robust arrangement of a shift lever in a vehicle cabin. 
Shirahama does not disclose wherein said shift device for the vehicle is a shift-by-wire type of electrical shift device. 
Bofias is in the related field of shift lever units and teaches a shift device for a vehicle that is a shift-by-wire type of electrical shift device (i.e., the electrically-controlled shift lever unit of figs. 1-4, described by pages 5-6) which includes: a shift lever 1 with knob 2; a shifting gate 16 where the shape may be adapted and determines the possible shift positions of the shift lever 1; a disk 30 comprising electrical contacts 32 and a slit 31 through which the shift lever 1 extends; and a PCB 40 with contact areas 41; and wherein: the tilting movements of the shift lever 1 are transformed into rotating movements of the disk 30 and the PCB detects the respective angular positions of the disk 30 via the interaction of contacts 32 and areas 41 (thrust of description, pages 5-6; figs. 1-4). 
page 2, line 30-page 3, line 2; see also discussion of page 2, lines 4-9). Further, the disclosure of Bofias evidences the benefit of such a shift lever unit to be a compact and simple design that reliably transforms the familiar movements of a shift lever into electrical signals for the control of a gearbox (page 2, lines 19-22), and that facilitates easier repair or replacement of parts (page 3, lines 9-12); and evidences that electrically controlling the gearbox of the vehicle is advantageous to mechanical control (page 1, line 26-page 2, line 2) because utilizing purely mechanical control (e.g., the design of Shirahama) involves all the disadvantages which are related to the use of moving mechanical parts, e.g. considerable maintenance work or the high cost of repair (page 1, lines 18-24). 
Therefore, following from the above discussion, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to implement the electrical system of control as taught by Bofias in place of the mechanical system of control as disclosed by Shirahama, in order to provide a shift-by-wire type of electrical device as the a shift device for Shirahama’s vehicle, which maintains the shift gate 52 as disclosed by Shirahama. As evidenced by the prior art, the expected advantage resulting from the combination would be a design that is simple and compact; or a design that facilitates easier repair or replacement of parts; or a design that reliably transforms the familiar movements of a shift lever into electrical signals for control of a gearbox, which is desired by customers that are familiar with the shifting movements of mechanical shift lever units and unfamiliar with the shifting movements of typical electrical shift lever units; or a design that overcomes the known disadvantages of purely mechanical shift lever systems, such as that of Shirahama. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US 2012/0144949) shows, in at least figs. 2 and 4-5, a shift device for a vehicle which is provided at a side portion beside a driver's seat, comprising: a shift lever (17) provided to stand extending upwardly from a flower part of the side portion; and a shift knob (15) attached to (para. 33) an upper end portion (fig. 2) of the shift lever (17), where an operational force is inputted during a shift operation by a driver (paras. 33-34), wherein in a case where a moving locus of the upper end portion of said shift lever (17) when a shift change by the shift lever is conducted between plural traveling positions (paras. 12, 13, 31, and 62) including a drive position (second section 11 includes a D range, para. 30) is defined so as to correspond to a first shift lane (11) and another moving locus of the upper end portion of said shift lever (17) when another shift change by the shift lever is conducted between one of the plural traveling positions and a parking position (P range is arranged in the first section 9, para. 31) is defined so as to correspond to a second shift lane (9), said first shift lane (11) extends in a vehicle longitudinal direction (figs. 1, 4, 5), whereas said second shift lane (9) extends in a vehicle lateral direction (figs. 1, 4, 5), and when viewed from one side of the vehicle longitudinal direction, said shift lever (17) located at the traveling positions (11) takes a first position (figs. 4-5) where the shift lever (17) is inclined, relative to an upright state thereof (figs. 4-5 show the arrangement), whereas said shift lever (17) located at the parking position (P) takes a second position (fig. 4) where the shift lever (17) is in the upright state or in a state which is closer to the upright state than said first position (figs. 4-5 show the arrangement). Kim does not show that the second shift lane (9) approaches the driver's seat from the first shift lane; where the shift lever (17) is inclined, relative to an upright state thereof, in a direction of separating the upper end portion from the driver's seat. 

    PNG
    media_image9.png
    703
    474
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    710
    470
    media_image10.png
    Greyscale

Bowman et al. (US 2008/0264194) shows, in at least figs. 1-2, a shift device (10) for a vehicle (motor vehicle, para. 22) which is provided at a side portion (12) beside a driver's seat (located in cab of vehicle for operation by driver, para. 22), comprising: a shift lever (18) provided to stand extending upwardly (shift lever 18 extends from inside housing 18, para. 22) from a flower part of the side portion (12); and a shift knob (20) attached to (para. 22) an upper end portion (figs. 1-2) of the shift lever (18), where an paras. 22-23), wherein in a case where a moving locus of the upper end portion of said shift lever (18) when a shift change by the shift lever is conducted (paras. 22-23) between plural traveling positions (RND, figs. 1-2) including a drive position (D, figs. 1-2) is defined so as to correspond to a first shift lane (24) and another moving locus of the upper end portion of said shift lever (18) when another shift change by the shift lever is conducted (paras. 22-23) between one (D) of the plural traveling positions (RND) and a manual position (M) is defined so as to correspond to a second shift lane (28), said first shift lane (24) extends in a vehicle longitudinal direction (figs. 1-2), whereas said second shift lane (28) extends in a vehicle lateral direction (figs. 1-2) such that the second shift lane (28) approaches the driver's seat (i.e., the “B” direction shown in fig. 2) from the first shift lane (24), and when viewed from one side of the vehicle longitudinal direction, said shift lever (18) located at the traveling positions (24) takes a first position (fig. 1 shows lever 18 in a position that is perpendicular to upright, i.e. a perpendicular position) where the shift lever (18) is inclined, relative to an upright state thereof (fig. 1 clearly shows the arrangement, where lever 18 is perpendicular to the upright position), in a direction of separating the upper end portion from the driver's seat (i.e., in the “-B” direction by fig. 2), whereas said shift lever (18) located at the parking position (upright position of lever 18 as shown in fig. 2) takes a second position (i.e., upright) where the shift lever (18) is in the upright state or in a state which is closer to the upright state than said first position (fig. 2 shows the arrangement, where lever 18 is in an upright position when in slot 26). Bowman does not show that the manual position (M) is a parking position. 

    PNG
    media_image11.png
    510
    567
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    503
    561
    media_image12.png
    Greyscale


Tokumo (WO 2016/042949) shows, in at least fig. 1, an arrangement where the main operation unit 7 is positioned in the center console 5 such that the shift lever 10 is closer to the left (i.e., the position of the unshown driver’s seat) than to the right (i.e., the position understood by a POSITA to be the passenger seat). 

    PNG
    media_image13.png
    572
    963
    media_image13.png
    Greyscale

Yokawa (US 2001/0047694) shows, in at least figs. 6-7, a shift lever 1 with orthogonal first (PND2L) and second (PR) shift lanes. 

    PNG
    media_image14.png
    806
    591
    media_image14.png
    Greyscale


Lee et al. (US 2015/0101439) shows, in at least fig. 2, a shift-gate pattern with orthogonal first (RND) and second (PR) shift lanes. 

    PNG
    media_image15.png
    466
    731
    media_image15.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center 





/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP 2143: In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969) (explaining that a patent examiner may rely on "common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference")